DETAILED ACTION
Claims 1-27 are pending, and claims 1-6 and 12-27 are currently under review.
Claims 7-11 are withdrawn.
Claim 27 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/28/2022 has been entered.  Claims 1-26, and newly submitted claim(s) 27, remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taruya et al. (JPS62222044, machine translation referred to herein) alone or as evidenced by Kiiski et al. (US 5,623,726) and DNV (2008, Design of duplex stainless steel subsea equipment exposed to cathodic protection).
Regarding claims 1 and 12, Taruya et al. discloses a sintered stainless steel having a duplex austenite-ferrite structure [p.1 In.1-4]; wherein said steel can have a composition as seen in table 1 below [p.4 In. 12-16].  The examiner notes that the overlap between the disclosed composition of Taruya et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, since Taruya et al. does not expressly require any elemental inclusions that are not recited in the instant claim, the examiner reasonably considers the composition of Taruya et al. to meet the claimed limitation of “consists of...”  
The examiner notes that the recitations of “...as determined on a sample by...,” “...determined in three cross-sections...,” and “...determined by the following procedure...” merely pertain to specific methods of determination and microstructural measurement, which are not considered to impart any further structural limitations to the claimed alloy other than a microstructure of austenite spacing and aspect ratio as claimed.  Thus, the examiner reasonably considers any alloy that has the aforementioned microstructure to meet the aforementioned limitations.
Accordingly, Taruya et al. does not expressly teach the aforementioned austenite phase spacing as claimed.  However, as evidenced by DNV, it is known that HIP materials have a fine austenite spacing of less than 30 micrometers [sec.5 504].  Since the alloy of Taruya et al. is made by hot isostaic pressing (ie. HIP), said austenite spacing would have been expected to be present as evidenced by DNV [p.4 In.1-7, table2].  The examiner notes that the overlap between the claimed austenite spacing and that disclosed by DNV is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Alternatively, Taruya et al. does not expressly teach an austenite spacing and aspect ratio as claimed.  However, the examiner submits that these features would have been expected to be present or would have naturally flowed in the stainless steel of Taruya et al. as will be explained below.  See MPEP2112 & MPEP 2145. 
Specifically, the instant specification discloses achieving the claimed structure by providing a steel having the claimed composition in powder form, and subsequent hot isostatic pressing of said powder at a temperature of 1000 to 1200 degrees C for 1 to 5 hours at a pressure of at least 900 bar [p.15 In.7 to p.16 In.17, tables1-9].  Taruya et al. discloses an overlapping alloy composition as stated previously, as well as overlapping processing parameters of hot isostatic pressing of said powders at a temperature of 700 degrees C to the ferrite single phase upper temperature -100 degrees C (approximately 1330 degrees C ) [p.4 In.1-7, table2].  Furthermore, as evidenced by Kiiski et al., it is known that typical hot isostatic pressing parameters for stainless steels are performed at 100 to 120 MPa for at least 3 hours [col.2 ln.41 -44].  
Therefore, since Taruya et al. discloses an overlapping stainless steel composition and a substantially similar method of manufacture alone or as evidenced by Kiiski et al., a similar structure of austenite spacing and aspect ratio relative to that as claimed would have been naturally expected in the stainless steel of Taruya et al. or would have naturally flowed absent persuasive evidence to the contrary.  See MPEP 2112.
Taruya et al. does not expressly teach a weight loss property as claimed.  However, as stated previously, the examiner submits that this feature would have been expected to be present or would have naturally flowed in the stainless steel of Taruya et al. as will be explained below.  See MPEP2112 & MPEP 2145.  Specifically, the instant invention discloses that desirable corrosion resistance is obtained by performing hot isostatic pressing due to the resulting isotropic structure [p.8 ln.30-32 to p.9 ln.10, p.30 ln.20-22].  Since Taruya et al. discloses processing the stainless steel alloy by hot isostatic pressing as stated previously, similar corrosion properties would have been expected to be present.  See MPEP 2112.
Table 1.
Element (wt.%)
Claims 1 and 12 (wt.%)
Taruya et al. (wt.%)
C
0 – 0.05
0 – 0.05
Si
0 – 0.8
0.05 – 5
Mn
0.3 – 2
0.05 – 8
Cr
29.5 – 31
12.3 – 35
Ni
5 – 8
3 – 18
Mo
1 – 3
0 – 5
N
0.3 – 0.4
0.05 – 0.8
Cu
0 – 0.8
0 – 0.8
W
0 – 3
0
S
0 – 0.03
0 – 0.005
Ce
0 – 0.2
0
Fe & Impurities
Balance
Balance


Regarding claim 2, Taruya et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the recitation of “wherein the sample on which the measurement is performed...” merely impart the further requirement that the alloy must have at least one dimension greater than 5 mm.  Taruya et al. further teaches an embodiment wherein samples having a diameter of 20 mm can be obtained [p.6 ln.16-17].  Alternatively, the examiner submits that, where the only difference between the prior art and the claims is a recitation of relative dimensions, the instant claims cannot be considered to be patentably distinct over the prior art absent concrete evidence that said relative dimensions are patentably significant or distinct.  See MPEP 2144.05(IV)(A).
Regarding claims 3-4 and 19-22, Taruya et al. discloses the alloy of claims 1 and 12 (see previous).  The examiner notes that the aforementioned composition of Taruya et al. further overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5-6, 13-15, 17-18, and 23-26, Taruya et al. discloses the steel of claim 1 (see previous).  Taruya et al. does not expressly teach a ferrite ratio, austenite spacing structure, austenite spacing size, weight loss, or resistance to cross cut end attack as claimed.  However, these feature would have been expected to be present in the disclosure of Taruya et al. as will be explained below.  
The instant specification discloses obtain the aforementioned features by: meeting the claimed composition to obtain the ferrite ratio [p.11 ln.12-18], meeting the claimed composition and hot isostatic processing conditions to obtain austenite spacing structure and size [p.9 ln.8-10, tables3-7], and meeting the aforementioned hot isostatic processing conditions to obtain the claimed weight loss and corrosion resistance [p.8 ln.30-32 to p.9 ln.10, p.30 ln.20-22].
Since Taruya et al. discloses an overlapping composition and substantially similar hot isostatic pressing parameters as shown previously, similar properties of ferrite ratio, austenite spacing structure, austenite spacing size, weight loss, and resistance to cross cut end attack as claimed would have been expected to be present in the steel of Taruya et al. absent concrete evidence to the contrary.  See MPEP 2112.
Regarding claim 16, Taruya et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the recitation of the magnification used to visibly distinguish grain boundaries merely pertains to a method of determination/measurement, which as stated previously, is not considered to impart any further structure to the claimed steel alloy absent concrete evidence to the contrary.  Therefore, the examiner reasonably considers the steel of Taruya et al. to meet the steel structure of the instant claim. 
Claims 5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taruya et al. (JPS62222044, machine translation referred to herein) alone or as evidenced by others as applied to claim 1 above, and further in view of Kangas et al. (US 5,582,656).
Regarding claim 5, Taruya et al. discloses the steel of claim 1 (see previous).  Taruya et al. does not expressly teach a ferrite ratio as claimed.  Kangas et al. discloses a duplex stainless steel having a similar composition to that of Taruya et al. [abstract]; wherein it is known to control steel composition and processing to obtain a ferrite ratio of 30 to 70 volume percent such that desirable structural stability and corrosion resistance can be obtained [col.6 In.43-47].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Taruya et al. by utilizing the ferrite ratio as disclosed by Kangas et al. such that desirable structural stability and corrosion resistance can be obtained.
Regarding claim 27, Taruya et al. discloses the steel of claim 1 (see previous).  Taruya et al. does not expressly teach an inclusion of Ce as claimed.  Kangas et al. discloses that it is known to include Ce in an amount of 0.03 to 0.2 weight percent to improve hot workability for duplex ferritic-austenitic stainless steels [abstract, col.6 ln.37-43].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Taruya et al. by including Ce for the benefits disclosed by Kangas et al. above.

Response to Arguments
Applicant's arguments, filed 4/28/2022, regarding the previous rejections over Taruya et al. pertaining to long felt need have been fully considered but they are not persuasive.
Applicant first argues that a long felt need has been established in view of Baboo et al. as previously alleged.  The examiner cannot concur.  It is noted that demonstration of long felt need must meet three factors: 1) the need was persistent and recognized by those of ordinary skill, 2) the need must not have been satisfied by another, and 3) the claimed invention must satisfy said need.  
Regarding point 1) as it pertains to the disclosure of Baboo et al., the examiner still notes that Baboo et al. merely teaches that a problem of general corrosion resistance in CO2 strippers was acknowledged, but then solved by the development of X2CrNiMoN25-22-2 by [p.2].  Furthermore, Baboo et al. does not appear to disclose a specific need for resistance against cross-cut end attack in particular.  As stated in MPEP, “establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution.”  See MPEP 716.04(I).  It is not apparent from the disclosure of Baboo et al. that cross-cut end attack in particular for stainless steels in Urea plant applications was an expressly recognized problem in the art for a long period of time without solution.  If applicant is of the position that the “art-recognized problem” purported to be solved by the instant application is not cross-cut end attack corrosion specifically, but rather just corrosion resistance in general for CO2 strippers, the examiner still cannot concur because the examiner submits that several solutions have been presented in the prior art, which pertains to point 2) above.  Specifically, Baboo et al. again states that development of X2CrNiMoN25-22-2 has better resistance to CO2 stripper conditions [p.2].  Furthermore as disclosed below, Satmicarbon for example proposes solutions that appear to overcome cross-cut end attack corrosion.
Applicant further argues that “it is self-evident that cross-cut end attack has been present” from at least the 1960’s since the urea process of using CO2 strippers has not materially changed since then.  The examiner cannot concur.  The examiner submits that this observation is one made by applicants themselves rather than one expressly recognized to be a particular problem in the prior art.  Since there is no indication that cross-cut end attack as a specific mechanism of corrosion was recognized as a problem since the 1960’s in Baboo et al., the examiner cannot concur.
Applicant further provides secondary references Roes (2015) and Berglund (2016) to support the above position.  The examiner cannot concur.  Regarding Roes (2015), it is noted that Roes (2015) does indeed mention the issue of cross-cut end attack as a corrosion mechanism [p.56].  However, Roes (2015) further discloses solving this problem by using flexible plugs [“recommendation” p.57-58].  Thus, Roes (2015) provides a solution, such that point 2) of the long felt need requirements is not met.  Regarding Berglund (2016), the examiner notes that the authors of this article are shared with the authors and assignee of the instant application.  Thus, any teachings of the problem of cross-cut end attack in this disclosure are by applicants themselves and therefore do not meet the requirements of establishing long-felt need.
Applicant further argues that lack of interest or lack of appreciation were not present in view of the above references.  In response, it does not appear to the examiner that a lack interest was present.  However, the above mentioned three points must still be met to establish long felt need, which the examiner submits have not been demonstrated for the reasons stated above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734